El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Nos pide el apelante qne reconsideremos la sentencia qne dictamos en este casó el 28 de noviembre último confir-mando la del tribunal inferior aprobando nn memorándum de costas.
Ese memorándum fué presentado en la corte inferior el 2 de julio liltimo y la cuestión fundamental era si la presentación se hizo después de los diez días qne con tal objeto concede la ley. Esta dice que si la sentencia de la corte de distrito hubiere sido apelada la presentación de dicho memorándum deberá hacerse dentro de los diez días siguientes al en que se hubiere recibido en la corte sentenciadora en primera'instancia el aviso oficial de la resolución dictada; y nuestra sentencia confirmatoria se fundó con respecto a esta cuestión en que no constaba de los papeles que teníamos ante nosotros cuándo se recibió en la corte inferior el aviso oficial de nuestra sentencia y que por eso no podíamos declarar que la corte inferior había cometido error al no eliminar el expresado memorándum como presentado fuera del tiempo legal.
En la moción de. reconsideración se nos dice que esa creencia nuestra es equivocada porque en la transcripción de los autos para esta apelación consta que la sentencia fue recibida en la corte inferior el 18 de junio y se nos cita la página 8 de' ella.
Presentando su caso en la corte inferior el peticionario de las costas recitó el contenido de la ley respecto a cuándo debe ser presentado el memorándum de costas y después agregó: “Presentamos a este respecto el libro de minutas.” Después de eso aparece lo siguiente: “Juez. Certifica que la anterior es copia exacta del original, o sea, la sentencia en apelación procedente de la Corte Suprema de Puerto Pico *631en junio 18 de 1927.” Entonces el demandante dijo: “Pero había vacaciones y no se dió cuenta a la corte, eso consta en el libro de minutas.” De ese libro aparece que el 1 de julio, terminado el período de vacaciones de la corte, el se-cretario dió cuenta a la corte de varias sentencias recibidas de este Tribunal Supremo, entre ellas la dictada en este caso, sin que del mismo aparezca la fecha en que fue reci-bida.
Aun admitiendo que el juez de la corte inferior pudiera certificar verbalmente “que la anterior es copia exacta del original, o sea, la sentencia en apelación procedente de la Corte Suprema de Puerto Eico en junio 18 de 1927,” tal certificación no probaría la fecha en que fue recibida en dicha corte sino a lo sumo que procedía de nuestra corte en 18 de junio de 1927, pero no que ese día, ni cuándo, fue re-cibida en la corte de Guayama, por lo que los autos no de-muestran la fecha del recibo de dicha sentencia, ni aun con la manifestación del demandante de que había vacaciones y no se dió cuenta a la corte, porque esa certificación ha po-dido llegar a ella en fecha posterior al 18 de junio y anterior al 1 de julio en que la corte comenzó sus sesiones des-pués de las vacaciones.
También se refiere el peticionario en reconsideración a cierta constancia de un récord de este tribunal, diciendo al argumentar su primer motivo de error que el Secretario de la Corte de Distrito de Guayama acusó recibo de nuestra sentencia a nuestra secretaría en carta de junio 21, 1927, según consta en el récord No. 4078 de esta corte, o sea del pleito principal, y que estaba haciendo uso de la regla 40 de nuestro reglamento, suplicándonos lo utilizásemos por haberse referido el apelado a él en la corte inferior.
En la corte inferior hizo el apelado referencia a nuestras constancias en apelación a los efectos de los trabajos profe-sionales que su abogado había prestado, pues lo que dijo fue que aparecen actuaciones en el Tribunal Supremo de Puerto *632Rico con intervención de sn letrado y qne presentaba como prueba todas las actuaciones de la Corte Suprema. De modo que se limitó al trabajo como abogado y no hizo men-ción de los demás particulares de esas diligencias o rollo de esa apelación. Si fuera de esas palabras del apelado nues-tras diligencias fueron presentadas en la corte inferior ori-ginales o en certificación, no consta de la transcripción que tenemos ante nosotros ni, por consiguiente, su contenido.'
En cuanto a la regla 40(c), dice así:
“En la apelación de una resolución aprobando un memorándum de costas en que la prueba y otros procedimientos en el recurso de apelación interpuesto contra la sentencia que dió origen al memo-rándum, hubieren sido elevados previamente a este Tribunal me-diante pliego de excepciones, exposición del caso, transcripción de la. evidencia, o en otra forma debida, las partes para probar sus res-pectivas alegaciones pueden referirse a los dichos autos del pleito que dió origen al memorándum y archivar cualquier otra evidencia debidamente autenticada que el juez inferior hubiera tenido ante sí al resolver el memorándum.”
El valor de los honorarios de abogado en un memorán-dum de costas se justifica demostrando el trabajo realizado por él en el pleito, y para evitar que en caso de apelación en los memorándum de costas esas actuaciones tengan que hacerse constar otra vez en una exposición del caso cuando constan ante nosotros en una apelación anterior, fue que se dictó dicha regla. A eso está limitada y no se -refiere a otras actuaciones que obren en este tribunal, como la carta a que se refiere el apelante, que por no ser conocida de la corte inferior no puede servir de base para revocar su re-solución apelada. Además, habiendo sido aprobada una ex-posición del caso para esta apelación no es aplicable la re-gla 40(c) porque estaba hecho el trabajo que por ella se quiere evitar. Por otra parte, cuando un apelante quiere acogerse a los beneficios de esa regia, no basta con que lo diga así en su alegato sino que debe hacer una solicitud in-dependiente en tal sentido para que la parte contraria tenga *633oportunidad de oponerse a esa solicitud o de llamar la aten-ción a cualquier otro particular relacionado con ella.
Aunque en la transcripción que tenemos ante nosotros se hace referencia a la petición de certiorari, a la compare-cencia en juicio, a la impugnación a una excepción previa, a una moción eliminatoria y a las diligencias para la aproba-ción del caso en la anterior apelación, no se han hecho figu-rar en el presente recurso los términos de la petición d.e certiorari, de la excepción previa ni de la moción eliminato-ria para poder comprender la importancia de sus cuestiones y por tanto del valor de esos trabajos. Pero dice el recu-rrente que él se acogió en su alegato a la citada regla de esta corte y que por esto tenemos en nuestros autos las constan-cias que echamos de menos. Sin embargo, antes hemos dicho que esa regia no podemos tenerla en cuenta en el caso presente.

La moción de reconsideración debe ser negada.